—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated March 7, 2000, which granted the motion of the defendant Shore View Corp., in which the defendant Fowler Route Co. joined, to dismiss the complaint pursuant to CPLR 3404.
Ordered that the order is reversed, on the law, with one bill of costs, the motion is denied, and the complaint is reinstated.
This case was not marked “off’ or struck from the trial calendar pursuant to CPLR 3404. Accordingly, the Supreme Court erred in dismissing the complaint pursuant to CPLR 3404 (see, Lopez v Imperial Delivery Serv., 282 AD2d 190). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.